

SECOND AMENDMENT
TO THE
WORLD ACCEPTANCE CORPORATION
SUPPLEMENTAL INCOME PLAN
 
This Second Amendment to the World Acceptance Corporation Supplemental Income
Plan is made and entered into effective as of November 20, 2007.


WHEREAS, World Acceptance Corporation ("Company") adopted the World Acceptance
Corporation Supplemental Income Plan, effective April 1, 2000, attached hereto
as Exhibit A and incorporated herein by reference ("Plan"); and


WHEREAS, effective December 31, 2004, the Plan was first amended to ensure its
compliance with Section 409A of the Internal Revenue Code ("Code") as it then
read; and


WHEREAS, it is now necessary and desirable to further amend the Plan to ensure
that it is in compliance with the provisions of Code Section 409A that must be
adopted on or before December 31, 2007; and


WHEREAS, under the 2004 Plan amendment, benefits under the Plan were fully
vested at December 31, 2004 only for participants who reached age 65 on or
before December 31, 2004.


NOW, THEREFORE, the Plan is further amended such that new Article 10 at the end
of the Plan shall read.


10. Plan Frozen Effective December 31, 2004


Notwithstanding anything to the contrary herein, this Plan is frozen effective
December 31, 2004, so that benefits administered and payable under this Plan are
limited only to those benefits, including earnings thereon accrued after
December 31, 2004, that are fully vested and are not subject to Section 409A of
the Internal Revenue Code because such benefits are "grandfathered" within the
meaning of Treasury Regulation Sections 1.409A-6(a)(3)(ii) and (iv).
Furthermore, it is intended that nothing in this amendment shall be considered a
"material modification" of the Plan within the meaning of Treasury Regulation
Section 1.409A-6(a)(4), and that no amendment to this Plan may hereafter be
adopted that would constitute such a material modification. Following the
freeze, the grandfathered benefits of an Executive shall thereafter be
administered and be payable to the Executive in accordance with the terms and
provisions of this Plan. The benefits, if any, that are not "grandfathered" will
be administered and payable under the terms of the New Plan, which will become
effective January 1, 2005 and will comply with the restrictions and requirements
of Section 409A of the Internal Revenue Code.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Second Amendment to the Plan
this _____ day of _____________, 2007.
 
WORLD ACCEPTANCE CORPORATION
 
By:
   
A. Alexander McLean, III, CEO  

 
 
2

--------------------------------------------------------------------------------

 
 